Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered February 26, 2001, *379convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court committed reversible error by refusing the jury’s request for a readback of the defense counsel’s summation is unpreserved for appellate review (see CPL 470.05 [2]; People v Velasco, 77 NY2d 469, 474 [1991]; People v Dixon, 277 AD2d 65 [2000]). In any event, the defendant’s contention is without merit since the trial court properly exercised its discretion in refusing the request (see People v Dixon, supra; People v McClary, 197 AD2d 640 [1993]). Prudenti, PJ., Goldstein, Luciano and Cozier, JJ., concur.